People v King (2020 NY Slip Op 06684)





People v King


2020 NY Slip Op 06684


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020

PRESENT: CENTRA, J.P., LINDLEY, NEMOYER, WINSLOW, AND DEJOSEPH, JJ. (Filed Nov. 13, 2020.) 


MOTION NO. (1096/18) KA 16-00316.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vKEVIN KING, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.